Citation Nr: 9912517	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-33 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance allowance under Chapter 
34, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1983 and from July 1985 to December 1986.  

The matter of entitlement to Chapter 32, and Chapter 34, 
Title 38, United States Code benefits came before the Board 
of Veterans' Appeals (Board) from a May 1995 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  A notice of disagreement was received 
in June 1995.  A statement of the case was issued in August 
1995.  A substantive appeal was received from the veteran in 
August 1995.  

A hearing was held before a member of the Board in New York 
City, New York in November 1997.  During this hearing, the 
veteran withdrew his appeal of the denial of educational 
assistance allowance under Chapter 32.  Therefore, that issue 
is not before the Board as the November 1997 hearing 
transcript meets the requirements of a withdrawal under 
38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  The veteran had active military service from January 1977 
to December 1983 and from July 1985 to December 1986.  

2.  The entire Chapter 34 educational benefits program 
expired on December 31, 1989.




CONCLUSION OF LAW

The veteran was not legally eligible for Chapter 34 
educational benefits after December 31, 1989.  38 U.S.C.A. 
§ 3462 (e) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based upon his period of active service from January 10, 1977 
to December 1983, under a delayed enlistment contract signed 
prior to January 1, 1977, the veteran was eligible to receive 
educational benefits under the Chapter 34 program, provided 
that these educational benefits were utilized prior to 
January 1, 1990, as the entire Chapter 34 educational 
assistance program expired on December 31, 1989. 38 U.S.C.A. 
§§ 3452, 3461, 3462(e) (West 1991).  Consequently, 
educational benefits are no longer legally available to any 
possible claimants - including, obviously, the veteran - 
under that program for schooling pursued after that date.

In cases such as this, where the law is dispositive, the 
claim must be denied due to the absence of legal merit. 
Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

The appeal is denied.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

